             Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                     CRIMINAL NO.20-

                                                             DATE FILED:     _,,2020
ANDRE MICHAEL FELTS,                                         VIOLATIONS:
        aML"Dfe,"                                            18 U.S.C. $ 1594(c) (conspiracy to
        alkla "Phtg,"                                        engage in sex trafficking of minors
KEVIN MICHAEL FRANCIS,                                       - 1 count)
     alk/a "Kev,"                                            r8 U.S.C. $ 1s9l(a)(1), (b)(2), (c)
RYAN KEF],L                                                  (sex trafficking of minors
                                                             - 4 counts)
                                                             l8 U.S.C. $ 2 (aiding and abetting)
                                                             Notice of forfeiture


                                         INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

        1.     At all times material to this indictment, defendant ANDRE MICHAEL FELTS,

a/Wa "Dre," a/k/a "Plug," was the leader of a prostitution ring that operated in and around

Philadelphia, Pennsylvania, the purpose of which was to obtain money and other items ofvalue

for the members of the ring.

        2.     As part of the prostitution ring, defendants ANDRE FELTS, a,ikla "Dre," a,kla

"Plug." KEVIN MICHAEL FRANCIS, aJWa"Kev," and RYAN KEEL, and other individuals

known and unknown to the Grand Jury, recruited and enticed young females, including minors,

to engage in commercial sex acts, harbored and maintained the females at various residences for

that purpose, and transported and provided the females to males who purchased the commercial

sex acts.
             Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 2 of 9




        3.      As part of the prostitution ring, defendant ANDRE FELTS, a/k/a "Dre," aJk/a

"Plug," and other individuals known and unknown to the Grand Jury utilized the Intemet website

www. Backpage.com, on which defendant FELTS and others known and unknown to the Grand

Jury advertised various females, including minors, as available for commercial sex acts.

        4.      Defendants ANDRE FELTS, a/k/a "Dre," a/k/a "Plug," KEVIN FRANCIS, a,/k/a

"Kev," and RYAN KEEL collected          a   portion of the proceeds from the minors' commercial sex

acts.

        5.      From on or about February 1, 2016, through on or about February 1,2017, in

Philadelphia, in the Eastem District ofPennsylvania, and elsewhere, defendants

                                     ANDRE MICHAEL FELTS,
                                            alkla "Dre,"
                                           a/Va "Plug,"
                                    KEVIN MICHAEL FRANCIS,
                                         a/k/a "Kev," and
                                          RYAN KEEL

conspired and agreed with each other, and with other persons knou,n and unknown to the Grand

Jury, in and affecting interstate and foreign commerce, to knowingly recruit, entice, harbor,

transport, provide, obtain, and maintain at least one person, including but not limited to Minor      l,
Minor 2, Minor 3, and Minor 4, each of whose identities are known to the Grand Jury, knowing

and in reckless disregard of the fact that such person had not attained the age   of   18 years and

would be caused to engage in a commercial sex act, and having had a reasonable opportunity to

observe such person, in violation of Title 18, United States Code, Section 1591(a)(l), (b)(2), and

(c).

        All in violation of Title   18, United States Code, Section 1594(c).




                                                     2
           Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 3 of 9



                                          COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

       Between on or about September      l, 2016,   and on or about January 1, 2017,in

Philadelphia, in the Eastem District ofPennsylvania, and elsewhere, defendants

                                   ANDRE MICHAEL FELTS,
                                         alkla "Dre,"
                                         a/k/a 'oPlug," and
                                  KEVIN MICHAEL FRANCIS,
                                         alkla"Kev,"

in and affecting interstate commerce, knowingly recruited, enticed, harbored, transported,

provided, obtained, and maintained Minor l, and aided and abetted the same, knowing and in

reckless disregard   ofthe fact that Minor I was under the age of l8 years and would be caused to

engage in a commercial sex act, and having had a reasonable opportunity to observe        Minor   1.


       In violation of Title 18, United States Code, Sections l59l(a)(1), (b)(2), and (c), and 2.




                                                 J
           Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 4 of 9




                                         COUNT'I'HRE,E

THE GRAND JURY FURTHER CHARGES THAT:

       Between on or about October 1, 2016, and on or about January 19,2017, in Philadelphia,

in the Eastern District of Pennsylvania, and elsewhere. defendants

                                   ANDRE MICHAEL FELTS,
                                          a/k/a "Drer"
                                       a/k'/a "Plug," and
                                  KEVIN MICHAEL FRANCIS,
                                          alkla "Kev,"

in and affecting interstate commerce, knowingly recruited, enticed, harbored, transported,

provided, obtained, and maintained Minor 2, and aided and abetted the same, knowing and in

reckless disregard   ofthe fact that Minor 2 was under the   age   of   18 years and would be caused to

engage in a commercial sex act, and having had a reasonable opportunity to observe Minor 2.

       In violation of Title 18, United States Code, Sections 1591(a)(l), (b)(2), and (c), and 2.




                                                 4
           Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 5 of 9



                                             COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

       Between on or about February 1,2016, and on or about February             l,2017,in

Philadelphia, in the Eastern District ofPennsylvania, and elsewhere, defendants

                                   ANDRE MICHAEL FELTS,
                                          alUa"Dre,,"
                                       a/k/a "Plug," and
                                  KEVIN MICHAEL FRANCIS,
                                          alVa"Kev,,"

in and affecting interstate commerce, knowingly recruited, enticed, harbored, transported,

provided, obtained, and maintained Minor 3, and aided and abetted the same, knowing and in

reckless disregard   ofthe fact that Minor   3 was under the age   of   18 years and would be caused to

engage in a commercial sex act, and having had a reasonable opportunity to observe Minor 3.

       In violation of Title 18, United States Code, Sections 1591(a)(l), (b)(2), and (c), and 2.




                                                    5
           Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 6 of 9



                                           COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

       Between on or about October      l, 2016,   and on or about February 1,2017, in Philadelphia,

in the Eastem District ofPennsylvania, and elsewhere, delendants

                                   ANDRE MICHAEL FELTS,
                                          alUa "Dre,"
                                       a/k/a "Plug," and
                                  KEVIN MICHAEL FRANCIS,
                                          a/k/a "Kev,"

in and allecting interstate cofirmerce, knowingly recruited, enticed, harbored, transported,

provided, obtained, and maintained Minor 4, and aided and abetted the same, knowing and in

reckless disregard   ofthe fact that Minor 4 was under the age of   18 years and would be caused to

engage in a commercial sex act, and having had a reasonable opportunity to observe Minor 4.

       In violation of Titte 18, United States Code, Sections 1591(a)(1), (b)(2), and (c), and 2.




                                                    6
           Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 7 of 9



                                  NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               I   .   As a result of the violations of Title 1 8. United States Code. Sections

1591(a)(1), (b)(2), (c), and 1594(c) set fbrth in this Indictment, del'endants

                                  ANDRE MICHAEL FELTS,
                                            alkJa   "Dre,"
                                        a/k/a "Plug,"
                                 KEVIN MICHAEL FRANCIS,
                                      a/k/a "Kev," and
                                           RYAN KEEL

shall forfeit to the United States of America:

                       (a)     any property, real or personal, involved in, used, or intended to be

used to commit or to facilitate the commission of such violations, and any prope(y traceable to

such property; and

                       (b)     any property, real or personal, constituting or derived from any

proceeds traceable to such violations.

               2.      Ifany ofthe property subject to forfeiture,   as a result   ofany act or

omission of the defendants:

                       (a)     cannot be located upon the exercise ofdue diligence;

                       (b)     has been transferred or sold to, or deposited     with,   a   third party;

                       (c)     has been placed beyond    thejurisdiction ofthe Court;

                       (d)     has been substantially diminished in value; or

                       (e)                              with other property which cannot be divided

                               ::"*Jgled


                                                    7
            Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 8 of 9



it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property of the defendants up to the value of the property subject to forfeiture.

         All pursuant to Titte 28, United   States Code, Section 2461(c), and    Title   18. United States

Code, Sections 1594(d) and (e).




                                                           FOREPERSON



              M. NTCS
United      tes Attorney




                                                      8
                                                                           No. 20-
                                                                                              TJNITE,D STA'TES          DISTIII(]T COI] I{T
                                                                                                     Eastem District of Pennsylvania
Case 2:20-cr-00258-JDW Document 1 Filed 08/25/20 Page 9 of 9




                                                                                                               Clriminal Division
                                                                                          THE UNITED STATES OF AMERICA
                                                                                                         ANDRII MICHABL FEL'IS, et al
                                                                                                                   tNDICTMt,N'T
                                                                                                                      Counts
                                                                           l8 U.S.C. $ 1594(c) (conspiracy to engage in sex trafficking of minors   - I count)
                                                               l8U.S.C.$1591(a)(l),(b)(2),(c)l8U.S.C.gl59l(aXl),(b)(2),(c)(sextraffickingofminors-4counts);18
                                                                                        U.S.C.$ 2 (aiding and abetting); Notice of Forfeiture
                                                                                       Iriled in opcn court this                              dar
                                                                                             oi                                A.t). 20
                                                                                                                       Clerk
                                                                                                            Uail. $
